Case 19-01697-5-JNC       Doc 170 Filed 06/17/19 Entered 06/17/19 16:25:02              Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                 )
                                         )
  CAH ACQUISITION COMPANY #12, LLC d/b/a )                         Case No. 19-01697-5-JNC
  FAIRFAX COMMUNITY HOSPITAL,            )
                                         )                         Chapter 11
            Debtor.                      )
                                         )

                                           AFFIDAVIT

 I, James C. Lanik, being first duly sworn, do hereby says as follows:

        1.      I am over 18 years of age and am licensed to practice law in the State of North

 Carolina and am a partner with Waldrep LLP, located at 101 South Stratford Road, Winston-

 Salem, North Carolina 27104. I am personally familiar with the above-captioned matter.

        2.      On April 19, 2019, the Court employed my firm as counsel for the Trustee, nunc

 pro tunc to the petition date of March 17, 2019 [Dkt. No. 048].

        3.      As counsel, my firm is responsible for the filing and service of certain motions on

 creditors in the case which require the firm to advance expenses on behalf of the Debtor.

        4.      Pursuant to the Court's Order Allowing Trustee's Motion to Approve Payment of

 Administrative Expenses dated May 15, 2019, I hereby state the actual costs and expenses related

 to service of process from the date of April 1, 2019 to May 31, 2019 that were incurred and

 advanced by my firm were $456.30. The invoices for such expenses are attached hereto as Exhibit

 A.

        5.      Pursuant to the Court's Order, the Debtor shall remit payment to Waldrep LLP in

 the amount of $456.30.
Case 19-01697-5-JNC   Doc 170 Filed 06/17/19 Entered 06/17/19 16:25:02   Page 2 of 5
Case 19-01697-5-JNC   Doc 170 Filed 06/17/19 Entered 06/17/19 16:25:02   Page 3 of 5




                         EXHIBIT A
 BK ATTORNEY Case  SERVICES,   LLC
                     19-01697-5-JNC          Doc 170 Filed 06/17/19  Entered
                                                            INVOICE JOB      06/17/19 16:25:02
                                                                        SUMMARY                                       Page 4 of 5
 d/b/a CertificateofService.com
 PO Box 4590                                                       TRACKING NUMBER: 6132271205
 Pasco, WA 99302                                                   DEBTOR NAME: CAH ACQUISITION COMPANY #12, LLC d/b/a
 (509) 412-1356                                                    FAIRFAX COMMUNITY HOSPITAL
                                                                   CASE NUMBER: 19-01697-5-JNC
 BILL TO:                                                          COS TITLE: COS CAH 12
 CLIENT NUMBER:
 Waldrep LLP                                                       SPECIAL INSTRUCTIONS:
 Thomas W. Waldrep, Jr.
 101 South Stratford Rd.
 Winston-Salem, NC 27104


  THANK YOU FOR USING WWW.CERTIFICATEOFSERVICE.COM. YOUR BUSINESS IS IMPORTANT TO US. PLEASE KEEP THIS
  INVOICE FOR YOUR RECORDS. IF YOU HAVE ANY QUESTIONS, PLEASE DO NOT HESITATE TO CONTACT US AT 509 412 1356
  OR EMAIL US AT BILLING@BKATTORNEYSERVICES3.COM.


  DOCUMENT(S) SERVED ON 5/2/2019:
  NOTICE OF INITIAL APPLICATION BY WALDREP LLP AS CO-COUNSEL FOR THE TRUSTEE FOR ALLOWANCE OF INTERIM
  COMPENSATION AND REIMBURSEMENT OF EXPENSES [MARCH 29, 2019 THROUGH MARCH 31, 2019]




                              ACCOUNTING:
 UPLOAD DATE:
 5/2/2019                                          MAIL PIECE WEIGHT:                                        1
                                        NUMBER OF ENVELOPES PRINTED:                                       702
 UPLOAD TIME:                                     TOTAL MAILING COST:                                               $351.00
 9:43:25
                                                  PAGES PER DOC SET:                                          1
 PROCESSED DATE:                        NUMBER OF ENVELOPES PRINTED:                                       702
 5/2/2019                                               TOTAL PAGES:                                       702
                                                        X PRINT RATE:                                       .15
 MAILING DATE:                                  TOTAL PRINTING COST:                                                $105.30
 5/2/2019
                                              MISCELLANEOUS CHARGES:                                      0.00
 BILLING DATE:                                 MATRIX PROCESSING FEE:
 5/2/2019                                              ECF ACCESS FEE:                                             $0.00
                                        CERTIFIED MAIL PROCESSING FEE:


                                                                                          TOTAL INVOICE            $456.30

TERMS: Your user agreement governs the terms of this invoice. Otherwise, invoice is due upon receipt. We will bill the credit card you have
placed on file. Past due invoices accruse interest at the rate of 1.5% per month or 18% per annum.

USE THIS DOCUMENT AS AN EXHIBIT IN YOUR FEE APPLICATION UNDER THE EXPENSE CATEGORY.


                                 MAILING SERVICES PROVIDED BY:
     WWW.CERTIFICATEOFSERVICE.COM | POST OFFICE BOX 4590 | PASCO, WASHINGTON 99302 | 509 412 1356
Case 19-01697-5-JNC       Doc 170 Filed 06/17/19 Entered 06/17/19 16:25:02             Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing AFFIDAVIT was filed electronically in accordance with
 the local rules and was served upon those listed below via electronic service through CM/ECF on
 the date set forth:

        Marjorie K. Lynch
        Office of the Bankruptcy Administrator

        Rayford K. Adams, III
        Counsel for the Debtor

        This the 17th day of June, 2019.

                                      WALDREP LLP

                                       /s/ James C. Lanik
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC State Bar No. 30454)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       Francisco T. Morales (NC Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com
